DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1; and cancelation of claims 2, 3 and 10 in Applicant’s Response to Official Action dated 19 February 2021 (“Response”).  Claims 1 and 4-9 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of claim 1 to replace “the pivot bar” with “the pivot point” and cancellation of claim 11, the Examiner’s prior rejection of claims 1 and 11 as indefinite under 35 U.S.C. 112(b) on that ground are withdrawn.
Based upon Applicant's cancellation of claim 10, the Examiner’s prior rejection of claim 10 as indefinite under 35 U.S.C. 112(b) is withdrawn as moot.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In 
a fuselage having an interior cockpit configured to hold one or more seats, the fuselage is configured to remain in an upright position relative to the ground surface during flight; 
a counterweight platform secured within the interior cockpit, the counterweight platform having: 
a first support and a second support, the first support extending perpendicular to the second support; 
a plurality of batteries secured to the first support; 
one or more motors associated with one or more worm drives, the one or more motors and the one or more worm drives are configured to move the plurality of batteries along the first support and the second support; 
a canopy pivotally attached to the fuselage and configured to provide access to the interior cockpit; 
a plurality of wings extending away from the fuselage, each of the plurality of wings having: 
a motor positioned at a first end; 
the plurality of wings being four wings, the four wings extending away from the fuselage in an X configuration; 
a tilting bar extending through the fuselage and engaging with a pivot point associated with each of the plurality of wings, the tilting bar allowing for the fuselage to rotate about the pivot joint and thereby stay in an upright position, regardless of the positioning of each of the plurality of wings; 

a computing device configured to control each motor, wherein each motor can be controlled independently; 
wherein the cockpit is sized to hold one or more people; 
wherein the motor of each of the plurality of wings provides lifting force; and 
wherein the fuselage remains in the upright position as the plurality of wings rotate relative to the fuselage; and 
wherein the plurality of wings do not obstruct access to the interior cockpit when the plurality of wings rotate relative to the fuselage.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an aircraft comprising a counterweight platform secured within an interior cockpit having one or more motors associated with one or more worm drives, the one or more motors and the one or more worm drives configured to move a plurality of batteries along a first support and a second support perpendicular to the first support; a plurality of wings extending away from the fuselage, each of the plurality of wings having: a motor positioned at a first end; the plurality of wings being four wings, the four wings extending away from the fuselage in an X configuration; and a tilting bar extending through the fuselage and engaging with a pivot point associated with each of the plurality of wings, the tilting bar allowing for the fuselage to rotate about the pivot joint and thereby stay in an upright position, regardless of the positioning of each of the plurality of wings.
Claims 4-9 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.